NO. 07-01-0140-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   NOVEMBER 6, 2001

                            ______________________________


                             JOHN DAVID HURD, APPELLANT

                                            V.

                            THE STATE OF TEXAS, APPELLEE


                        _________________________________

   FROM THE COUNTY CRIMINAL COURT AT LAW NO. 2 OF HARRIS COUNTY;

               NO. 1027078; HONORABLE MICHAEL PETERS, JUDGE

                            _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                              ON ABATEMENT AND REMAND


       Appellant John David Hurd was convicted of the misdemeanor offense of driving

while intoxicated and sentenced to 21 days confinement in the Harris County jail and a fine

of $2,000. Timely notice of appeal was given. However, we have received no brief from

appellant in this matter.
       We notified appellant by letter dated July 24, 2001, that his brief should have been

filed no later than June 21, 2001, but we had received no such brief or motion for extension

of time to file one. We warned appellant that if no satisfactory response was received by

August 3, 2001, we would abate the appeal to the trial court. In response, appellant filed

a motion for extension of time on August 9, 2001, requesting until September 22, 2001, to

file his brief. We granted the motion giving appellant until Friday, September 21, 2001,

with a warning that because of the length of the extension granted, the court would expect

the brief to be filed on that date. As of this time, we have once again received neither a

brief nor a motion for extension of time within which to file one. This state of affairs

requires us to abate this appeal to the trial court for a hearing as provided by Texas Rule

of Appellate Procedure 38.8(b)(2). Accordingly, this appeal is abated and the cause

remanded to County Criminal Court at Law No. 2 of Harris County.


       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine:


       1. Whether appellant has abandoned his appeal.

       2. If appellant has not abandoned his appeal, whether his present appellate
       attorney will diligently pursue the appeal and what steps, if any, should be
       taken to ensure that diligence.

       3. If it be determined that the present attorney will not diligently pursue the
       appeal, whether appellant is presently indigent, and if so, whether other
       counsel should be appointed to represent him.

       4. If it be determined that another attorney should be appointed, the name,
       address, and State Bar of Texas identification number of the attorney
       appointed.


                                             2
      5. If appellant is not indigent and the present attorney will not diligently
      pursue the appeal, what steps need to be taken to ensure that appellant will
      promptly obtain the services of another attorney to pursue the appeal.

      6. Whether appellant has been deprived of a diligent appeal by ineffective
      assistance of counsel or for any other reason.

      7. If any other orders are necessary to ensure the proper and timely pursuit
      of appellant’s appeal.


      In support of its determinations, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

reporter’s record. The supplemental clerk’s and reporter’s records shall be submitted to

the clerk of this court no later than December 6, 2001.


      It is so ordered.


                                                  Per Curiam


Do not publish.




                                              3